           Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 1 of 9



 1   MICHAEL A. BERTA (SBN 194650)
     michael.berta@arnoldporter.com
 2   SEAN M. CALLAGY (SBN 255230)
     sean.callagy@arnoldporter.com
 3   JOSEPH FARRIS (SBN 263405)
     joseph.farris@arnoldporter.com
 4   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 5   San Francisco, California 94111
     Telephone:    (415) 471-3100
 6   Facsimile:    (415) 471-3400
 7   Attorneys for Defendant and Counterclaim-
     Plaintiff ADOBE INC.
 8

 9                              UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11

12   DOLBY LABORATORIES LICENSING                Case No. 4:18-cv-01553-YGR
     CORPORATION, et al.,
13                                               Hon. Yvonne Gonzalez Rogers
                          Plaintiffs,
14                                               DEFENDANT ADOBE INC.’S NOTICE OF
            vs.
15                                               MOTION AND MOTION PURSUANT TO
     ADOBE INC. f/k/a ADOBE SYSTEMS              LOCAL RULES 6-3 AND 7-11 TO EXTEND
16   INCORPORATED,                               FACT DISCOVERY DEADLINE OF
                                                 DOLBY
17                        Defendant.
18
                                                 Judge: Hon. Yvonne Gonzalez Rogers
     ADOBE INC. f/k/a ADOBE SYSTEMS
19
     INCORPORATED,
20
                      Counterclaim-Plaintiff,
21          vs.

22   DOLBY LABORATORIES LICENSING
     CORPORATION, et al.,
23
                      Counterclaim-Defendants.
24

25

26

27

28   ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE
     CASE NO. 4:18-CV-01553-YGR
          Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 2 of 9



1                                 NOTICE OF MOTION AND MOTION
2    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
3           PLEASE TAKE NOTICE THAT Defendant and Counterclaim-Plaintiff Adobe Systems
4    Incorporated (“Adobe” or “Defendant”) hereby moves the Court, pursuant to Civil Local Rules 6-3
5    and 7-11 and Paragraph 3 of the Court’s Standing Order in Civil Cases, for an Order granting Adobe
6    a forty-five (45) day extension to complete fact discovery of Plaintiffs and Counterclaim-Defendants
7    Dolby Laboratories Licensing Corporation and Dolby International AB and Counterclaim-Defendant
8    Dolby Laboratories, Inc. (collectively, “Dolby”), measured from the date that Dolby serves complete
9    responses to Adobe’s Interrogatories Nos. 6 and 16.
10          This Motion is based on this Notice of Motion and Motion, the following Memorandum of
11   Points and Authorities, the supporting Declaration of Sean Callagy (“Callagy Decl.”) and all
12   exhibits thereto, such oral argument as may be heard at the hearing on this Motion, and any further
13   information that may be presented to the Court regarding this Motion.
14          Counsel for Adobe engaged in lengthy written exchanges and a telephonic discussion with
15   counsel for Dolby in an attempt to develop a stipulation concerning the relief requested in this
16   Motion. However, a workable stipulation could not be reached in time to address the many
17   outstanding issues. In light of the pending close of fact discovery in two weeks, Adobe now
18   requests that the Court grant the relief sought herein. See Callagy Decl. ¶¶ 18-25.
19

20

21

22

23

24

25

26

27

28
                                                        -1-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
           Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 3 of 9



1    I.     INTRODUCTION
2           Defendant Adobe Inc. (“Defendant” or “Adobe”) respectfully moves the Court, pursuant to
3    Civil Local Rules 6-3 and 7-11 and Paragraph 3 of the Court’s Standing Order in Civil Cases for an
4    order extending the deadline for Adobe to complete fact discovery of Dolby.
5           Over nine months ago, Adobe propounded Interrogatories Nos. 6 and 16, seeking the bases
6    of Dolby’s contentions of copyright infringement and breach of contract. Adobe asked Dolby to list,
7    by version, the software products it contends are at issue, information Dolby knew before filing suit.
8    Despite suggesting that dozens of Adobe software offerings may be at issue, Dolby has identified
9    only five offerings in its interrogatory responses, and only in connection with its copyright claim.
10   Ignoring Adobe’s meet-and-confer efforts over the last six months—and express instructions from
11   the Court to identify the products at issue—Dolby has refused to supplement its responses to state
12   the offerings at issue under its copyright and breach of contract theories. This has prevented Adobe
13   from understanding the scope of Dolby’s claims, or completing fact discovery.
14          While Dolby has suggested in may yet supplement its responses, this would be too little too
15   late. Because Adobe needs to take responsive discovery, a forty-five day extension of its deadline to
16   take discovery of Dolby is needed, measured from the time that Dolby fully responds to the
17   outstanding requests. Given Adobe’s diligence, the lack of prejudice to Dolby, and the importance
18   of the evidence that Adobe seeks, Adobe respectfully asks that its Motion be granted.
19   II.    FACTUAL BACKGROUND
20          Dolby’s First Amended Complaint (“FAC”) accuses Adobe of copyright infringement by
21   making unlicensed sales of software with Dolby technology. FAC ¶ 134. Dolby also accuses Adobe
22   of underreporting royalties for licensed software. Id. ¶¶ 101-126. Adobe intends to disprove and
23   rebut such allegations. But to do that, Adobe must know, at a minimum, which products Dolby
24   contends are at issue under each theory.
25          In June 2018, Adobe propounded discovery seeking this information. See Callagy Decl. Ex.
26   A, at 7, 10 (Interrogatories No. 6 (“Separately, for each ASSERTED DOLBY WORK, IDENTIFY
27   each and every ACCUSED ADOBE PRODUCT, separately by name and version number, which
28   YOU contend infringes the ASSERTED DOLBY WORK.”) & No. 16 (“DESCRIBE IN DETAIL all
                                              -1-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
          Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 4 of 9



1    harm or injury YOU claim to have suffered as a result of ADOBE’S conduct alleged in the FAC.”)).
2    Dolby’s response to Interrogatory No. 6 identified just five programs. See Callagy Decl. Ex. B, at
3    13-18. In response to No. 16, Dolby provided even less. For its breach of contract theory, Dolby
4    said it would apply “a simple equation with three factors: (1) the royalty rate set forth under the
5    applicable License Agreement multiplied by, (2) the number of separate products that Adobe
6    licensed to any of its customers, less (3) the number of products and dollar amounts that Adobe
7    previously reported to Dolby and paid the corresponding and accurate royalty.” See id. Ex. A, at 28-
8    30. But Dolby never identified the products relevant to this claim, the royalty rate(s) that apply to
9    each, the periods of time for which royalties are sought, or the relevant license(s) that apply.
10          Dolby has also made accusations of “continued infringement” and demanded discovery on
11   dozens of offerings, most of which it never named in a pleadings or discovery response. See, e.g.,
12   ECF No. 57, at 1. If Dolby intends to sweep in so many offerings, it must say what they are. Adobe
13   requested such information via four letters, two meet-and-confer sessions, a joint discovery letter,
14   and in open court. See ECF No 57, at 1; Callagy Decl. ¶¶ 6-17. Dolby agreed more than once to
15   supplement its responses, but never did so after last August. Callagy Decl. ¶ 11 & Ex. R.1
16          At a January 24, 2019 hearing, Magistrate Judge Ryu told Dolby it needed to provide
17   answers. Callagy Decl. Ex. J, at 8:6-10 (“Plaintiffs have to identify what is being infringed. . . .
18   Now, that’s information that Dolby has in its control.”). Dolby acknowledged that “this is part of the
19   meet and confer on supplementation,” and suggested that it might accuse all listed Adobe products
20   of infringement for the post-2017 time frame. Id. at 8:24-9:19. But, despite its representations,
21   Dolby has never formally stated what software it accuses of copyright infringement or what royalties
22   it contends were unpaid for the main period of the case, i.e., from 2012 to 2017.
23          Adobe served a joint discovery letter regarding this issue on March 6, 2019. See id. ¶ 17 &
24   Exs. L, S, T. Dolby did nothing for over a week. When Adobe followed up, Dolby still would not
25

26   1
      Dolby’s refusal is especially striking in light of the Adobe having produced detailed charts that
27   explain the functionality in Adobe’s software offerings, transactional data for twenty-five different
     offerings from 2012-2018, and nearly 500,000 pages of email discovery.
28
                                                         -2-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
            Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 5 of 9



1    provide responsive portions of the letter, instead vaguely suggesting that more meet-and-confer was
2    needed or that it no longer understood what Adobe was seeking. See id. ¶ 19 & Ex. M. Even after
3    further written communications and a phone call in which Adobe explained precisely what it sought,
4    the parties were unable to work out an agreement to address the open issues. See id. ¶¶ 20-25 & Exs.
5    N-R.
6            Fact discovery closes on April 1, 2019. Dolby has vaguely suggested that it may supplement
7    its responses. See Callagy Decl. ¶ 11 & Ex. R. Once it does so, Adobe needs an opportunity to take
8    follow-on discovery.    For this reason, Adobe requests a forty-five day extension to complete
9    discovery, measured from when Dolby provides the missing information and contentions. This
10   extension will not cause prejudice to Dolby or affect other deadlines in this action.
11   III.    LEGAL STANDARD
12           Courts have authority to modify a case schedule upon a showing of “good cause.” Fed. R.
13   Civ. P. 16(b)(4). Under this standard, “[t]he district court may modify the pretrial schedule ‘if it
14   cannot reasonably be met despite the diligence of the party seeking the extension.’” Johnson v.
15   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (internal quotation marks omitted).
16   The focus of the court’s inquiry is upon the moving party’s reasons for seeking modification. Id.
17   Courts also consider the likelihood of additional discovery leading to relevant evidence and potential
18   prejudice to the nonmoving party. Lawrence v. Turner’s Outdoorsman Corp., No. EDCV 08–01073
19   VAP(OPx), 2012 WL 12957105, at *4 (C.D. Cal. June 1, 2012).
20   IV.     ARGUMENT
21           Despite Adobe’s diligence, Dolby’s failure to provide foundational information about its
22   claims has prevented Adobe from taking critical discovery. An extension is necessary for Adobe to
23   take the discovery it needs to respond to and rebut Dolby’s claims.
24           A.     There Is Good Cause For The Extension Because It Will Lead To The Discovery
                    Of Evidence Fundamental To This Dispute.
25
             Dolby knew the bases of its allegations when it filed this lawsuit, but has never shared these
26
     with Adobe. Discovery for these claims is thus directed to relevant and fundamental evidence.
27
     Lawrence, 2012 WL 12957105, at *4. There can be no dispute that Adobe is entitled to know what
28
                                                         -3-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
          Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 6 of 9



1    programs are at issue under Dolby’s copyright and contract theories. This is fundamental to the
2    assessment of liability and damages, as well as efforts to resolve or narrow the case via motion
3    practice or settlement. Further, Adobe needs such information to pursue defenses such as statute of
4    limitations, laches and estoppel. Adobe intends to show that Dolby has long known what is in
5    Adobe’s software and how Adobe reported royalties for the accused software. What Dolby knew
6    about each program, and when, is therefore highly relevant. To effectively make this fact-specific
7    inquiry, Adobe must know which products are accused of copyright infringement versus breach of
8    contract, and when, as the analysis will vary for each product and each theory. Dolby’s tactical
9    decision to withhold this information thus has deprived Adobe of critical discovery, giving rise to
10   good cause for the requested extension. See Bridgham-Morrison v. Nat'l Gen. Assurance Co., No.
11   C15-927RAJ, 2016 WL 730074, at *3 (W.D. Wash. Feb. 24, 2016) (extending discovery deadline to
12   accommodate “necessary” reports).2
13          B.     Adobe Exercised Diligence In Seeking the Discovery It Needs.
14          A party acts diligently when it attempts to conduct discovery in a timely fashion, but is
15   prevented from doing so by an adversary’s conduct. See, e.g., Coats v. Chaudhri, No. 1:13-cv-
16   02032, 2016 WL 1046233, at *3 (E.D. Cal. Mar. 16, 2016). Adobe sought Dolby’s copyright and
17   breach of contract contentions at the outset of discovery. Dolby failed to provide them, and Adobe
18   asked Dolby for supplemental responses. See Callagy Decl. ¶¶ 6, 11-12, 14, 16 & Exs. I, K. Dolby
19   said it would supplement its responses or amend its pleading to supply the missing information, but
20   ultimately did neither. Id. ¶ 11. The Court even told Dolby to supplement its responses, but still
21   Dolby never did so. Id. Ex. J. Adobe therefore exercised diligence throughout the process, and
22   should not be prejudiced by Dolby’s refusal to follow through or provide the information the Court
23   told Dolby to disclose. Cf. Oracle Am., Inc. v. Serv. Key, LLC, No. C 12–00790, 2013 WL 2384246,
24   at *1-2 (N.D. Cal. May 30, 2013) (finding lack of diligence where movant waited three months to
25   conduct limited discovery, and four more months to propound supplemental discovery where
26
     2
27    Courts also find good cause where, as here, the discovery extension sought will not affect other
     deadlines in the case. See, e.g., Lehman Bros. Holdings, Inc. v. CMG Mortg., Inc., No. CV 10–0402
28   SC (NJV), 2011 WL 203675, at *1 (N.D. Cal. Jan. 21, 2011).
                                                       -4-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
           Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 7 of 9



1    response deadlines fell after the cut-off date).
2           Adobe was also diligent in bringing this Motion. When it became clear that Dolby would not
3    abide by its promises to supplement, Adobe served joint discovery letters concerning this and several
4    other outstanding issues. Dolby ignored the letters and still refuses to provide its responses to the
5    issues raised in them, instead suggesting that the parties re-start meet-and-confer discussions that
6    concluded long ago. Callagy Decl. ¶¶ 24-25 & Exs. S-T. Dolby’s attempts to pocket-veto the
7    discovery issues raised by Adobe ensured that these could not be resolved by the discovery deadline.
8    See Jackson v. Laureate, Inc., 186 F.R.D. 605, 608 (E.D. Cal. 1999) (prompt filing of motion “once
9    it becomes apparent that [movant] could not comply” with scheduling order shows diligence).
10   Therefore, Dolby should be required to provide complete responses to Interrogatories Nos. 6 and 16,
11   and to provide responses to the discovery letters served on it nearly two weeks ago.
12          C.      Dolby Will Not Be Prejudiced As Its Delay Necessitated The Extension.
13          While courts may consider the prejudice to a party opposing modification, there is no risk
14   that Dolby will be prejudiced, much less unduly so. See Johnson, 975 F.2d at 609. The extension
15   sought is targeted, and is necessitated by Dolby’s failure to provide information that has been in its
16   possession since it filed this lawsuit. See Alaska Cmty. Action on Toxics v. Aurora Energy Servs.,
17   LLC, No. 3:09-CV-00255, 2012 WL 12537417, at *3 (D. Alaska Apr. 4, 2012) (noting that opposing
18   party’s delays in document production would support finding of good cause for extending fact
19   discovery deadline); Juell v. Forest Pharm., Inc., No. CIVS05-0378, 2006 WL 768722, at *1 (E.D.
20   Cal. Mar. 24, 2006) (extending deadlines because “the delay in taking the depositions was caused by
21   plaintiff’s delay in disclosing his experts”). See also Coats, 2016 WL 1046233, at *3. Dolby cannot
22   claim prejudice in light of its tactical decision to withhold crucial discovery.
23                                               CONCLUSION
24          For the foregoing reasons, Adobe respectfully requests that this Court extend Adobe’s
25   deadline to take discovery of Dolby by forty-five (45) days, measured from the date that Dolby
26   provides complete responses to Adobe’s Interrogatories Nos. 6 and 16. The Court should also order
27   that Dolby must respond to the discovery letters served on it on March 6.
28
                                                          -5-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
          Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 8 of 9



1    Dated: March 19, 2019              Respectfully submitted,
2                                       ARNOLD & PORTER KAYE SCHOLER LLP
                                        MICHAEL BERTA
3
                                        SEAN CALLAGY
4                                       JOSEPH FARRIS

5                                       By: /s/ Sean Callagy
                                            SEAN CALLAGY
6

7                                       Attorneys for Defendant and Counterclaim-Plaintiff
                                        ADOBE INC.
8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             -6-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
             Case 4:18-cv-01553-YGR Document 73 Filed 03/19/19 Page 9 of 9



1                                    CERTIFICATE OF SERVICE
2             The undersigned hereby certifies that all counsel of record who are deemed to have
3    consented to electronic service are being served with a copy of the foregoing NOTICE OF
4    MOTION AND MOTION PURSUANT TO LOCAL RULES 6-3 AND 7-11 TO EXTEND
5    FACT DISCOVERY DEADLINE OF DOLBY via the Court’s CM/ECF system on March 19,
6    2019.
7

8

9
                                                     /s/ Sean Callagy
10                                                   SEAN CALLAGY
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    -7-
     ADOBE’S MOT. TO EXTEND FACT DISCOVERY DEADLINE OF DOLBY
     CASE NO. 4:18-CV-01553-YGR
